Citation Nr: 1103387	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  10-26 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for right radiculopathy claimed 
as secondary to lumbar paravertebral myositis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 





INTRODUCTION

The Veteran had active service from April 1959 to April 1961.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, denying the claim currently on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is entitled to service connection 
for right-sided radiculopathy claimed as secondary to lumbar 
paravertebral myositis.  Regrettably, further evidentiary 
development is necessary before appellate review may proceed on 
this matter. 

The record contains a number of documents that need to be 
translated from Spanish into English.  These include:  (1) the 
June 2010 Appeal to the Board of Veterans Appeals (2 pages); (2) 
a March 2009 fax cover sheet from the "CT Radiology Complex;" 
(3) an Authorization and Consent to Release Information form 
dated April 2008; (4) a private medical report from a Dr. Vega 
dated April 2006; (5) a private medical report from a Dr. Vega 
dated September 1996; (6) a private medical record from the 
Hospital General Menonita Inc. dated April 1996; (7) and June 
1993 records from the San Juan, Puerto Rico Disability 
Determination Program (7 pages).  




	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

The RO should undertake appropriate action to 
abtain and associate with the claims file 
English translations for all of the pertinent 
evidence currently associated with the 
Veteran's claims file that has not yet been 
translated from Spanish.  The Veteran's claim 
should then be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


